Military pay; allowance for quarters. — Plaintiff sues to recover basic quarters allowance for her rank and grade while serving as a commissioned officer in the United States Navy on the ground that the bachelor officers quarters offered her were not adequate for her station as a married woman. Defendant has moved to dismiss the petition on the ground that as a service member without dependents, plaintiff was entitled only to the assignment of quarters adequate for herself, 37 U.S.C. § 401 and § 403. Upon consideration of defendant’s motion, plaintiff’s opposition thereto and without oral argument, the court concluded that on the basis of 37 U.S.C. §§ 401, 403, Department of Defense Instruction 1138.1, Par. III.B, April 16, 1954, and 32 Comp. Gen 368 (1953), plaintiff is not entitled to recover and on September 30,1966, the petition was dismissed.